Citation Nr: 1502036	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  11-06 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for a right foot disorder.

5.  Entitlement to service connection for a left foot disorder.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to a rating in excess of 10 percent for residual facial scars.


REPRESENTATION

Appellant represented by:	Amber Morgan, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to April 1980. 

This matter is on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2014, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), as secondary to the service-connected residual facial scars has been raised by the record at the October 2014 hearing (see hearing transcript, page 11), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board is reopening the issue of entitlement to service connection for a right knee disorder.  All issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed August 1981 determination, the RO denied the claim of entitlement to service connection for a right knee disorder.

2.  The evidence associated with the claims file since the August 1981 determination raises a reasonable possibility of substantiating the claims of entitlement to service connection for a right knee disorder.


CONCLUSION OF LAW

The August 1981 determination denying entitlement to service connection for a right knee disorder is final.  New and material evidence sufficient to reopen the claim has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain duties to notify and assist the appellant.  Given the fact that the Board is reopening the claim of entitlement to service connection for a right knee disorder and remanding the issue for further development, it is not necessary to review whether VA has fully complied with the VCAA.


Governing law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014). 

Pursuant to 38 U.S.C.A. § 5108 finally disallowed claims may be reopened when new and material evidence is presented or secured with respect to those claims

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).

To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis 

In an August 1981 determination, the RO denied a claim of entitlement to service connection for a right knee disorder on the basis that there was no evidence of a current disability.  The appellant was provided notice to his address of record and there is no evidence that the letter was returned as undeliverable.  There was no timely disagreement.

The evidence of record at that time was service treatment records.  Service treatment records show that in June 1978 the Veteran was in a motor vehicle accident and that in July 1978 he complained of both knees being intermittently painful.  At the March 1980 separation examination, he reported a history of a trick or locked knee.  The examiner noted that the appellant had occasional right knee pain attributed to the auto accident in June 1978.  The Veteran failed to report for an examination in conjunction with his original claim of service connection for the knee disorders.

For evidence to be new and material, it must address whether that the Veteran has current right and left knee disorders.  Since the August 1981 determination, the evidence associated with the claims file includes a January 2011 VA examination report and VA treatment records.  The January 2011 VA examination report shows a diagnosis of right knee strain.  VA treatment records reflect a diagnosis of degenerative joint disease of the right knee.  

The January 2011 VA examination report and VA treatment records relate to an unestablished fact necessary to substantiate his claim, which is evidence of a current disability.  Thus, the evidence is considered new and material, and the claim is reopened.


ORDER

New and material evidence has been received to reopen a claim of service connection for a right knee disorder.  The appeal is allowed to this extent.


REMAND

At various VA examinations in 2010 and 2011, the Veteran reported that he was receiving Social Security disability benefits.  The AOJ should obtain records from the Social Security Administration.

The VA treatment records show diagnoses of right knee disorder and gout impacting the ankles and feet.  The claimant testified that a VA doctor diagnosed flat feet.  Hearing transcript, page 16.  The appellant testified that he has had flat feet all his life.  Id.  The Veteran's service treatment records show that he was in a motor vehicle accident (MVA) in June 1978.  Therefore, a VA examination is necessary to ascertain whether his claimed disabilities either resulted from, or were aggravated by, the in-service MVA.  

The Veteran testified that a VA doctor told him that his foot disorders are related to the in-service motor vehicle accident.  Hearing transcript, page 7.  The AOJ should afford the appellant the opportunity to submit medical evidence linking any current foot disorder or, for that matter, the right knee and the bilateral ankle disorders to the in-service motor vehicle accident.

An August 2012 VA skin examination report shows that photographs were not available.  Unretouched color photographs should be taken into consideration when evaluating disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (3) (2014).  Thus, another VA examination is warranted.

Given the passage of time since the last VA audiological examination in January 2011, the AOJ should afford the Veteran another examination to determine whether he has a current hearing loss disability pursuant to 38 C.F.R. § 3.385 (2014), and if so, whether the hearing loss is related to military service.

The Veteran testified that he was treated at the Salisbury VA Medical Center in 2007 (see hearing transcript, page 9), and the AOJ needs to obtain all records from that facility as well as additional treatment records from the Waco VA Medical Center.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that he may submit a statement from a medical professional relating any current foot disorder or, for that matter, the right knee and the bilateral ankle disorders to the in-service motor vehicle accident.

2.  Ask the Veteran to identify all treatment for his facial scarring, hearing loss, hypertension, right knee disorder, bilateral ankle disorder, bilateral feet disorder, and gout, and obtain any identified records.  Regardless of the appellant's response, obtain all records from the Salisbury VA Medical Center and the Hickory VA Community-Based Outpatient Clinic from 2007 to April 2009 and the Waco VA Medical Center from September 2009 to September 2011 and from May 2013 to the present. 

3.  Contact the Social Security Administration and obtain all records pertaining to the Veteran's claim for Social Security disability benefits.

4.  Thereafter, schedule the Veteran for an examination to determine the nature and extent of his residual facial scars.  

The claims folder must be made available to the examiner who should indicate on the examination report that the folder was reviewed in conjunction with the examination.

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his residual facial scars.

Unretouched color photographs should be taken and if such photographs are not taken, the examiner should provide an explanation for the failure to take photographs.

5.  Schedule the Veteran for an examination or examinations to determine the nature and extent of his right knee disorder, bilateral ankle disorder, and bilateral foot disorder.  

The claims folder must be made available to the examiner who should indicate on the examination report that the folder was reviewed in conjunction with the examination.

The examiner or examiners are to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to right knee disorder, bilateral ankle disorder, and bilateral foot disorder.  Specifically, the examiner(s) should provide written responses to the following inquiries:

Right knee disorder

For any right knee disorder found, to include as manifestation of gout, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the right knee disorder is related to active service, including the in-service motor vehicle accident in 1978 and reporting of occasion right knee pain at the separation examination.

Bilateral ankle disorder

For any ankle disorder of either ankle found, to include as manifestation of gout, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the ankle disorder is related to active service, including the in-service motor vehicle accident in 1978.

Bilateral foot disorder other than pes planus

For any foot disorder other than pes planus of either foot found, to include as manifestation of gout, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the foot disorder is related to active service, including the in-service motor vehicle accident in 1978.



Pes planus of either foot

If pes planus of either foot is diagnosed, whether there is clear and unmistakable evidence that the pes planus preexisted active service.

If the examiner finds that there is clear and unmistakable evidence that the pes planus of either foot preexisted active service, whether there is clear and unmistakable evidence that the pes planus of either foot was not aggravated during active service.

If the examiner finds that there is not clear and unmistakable evidence that pes planus of either foot preexisted active service, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the pes planus of either foot is related to active service, including the in-service motor vehicle accident in 1978.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner(s) should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Schedule the Veteran for a VA audiological examination to determine the nature and extent of his bilateral hearing loss.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his bilateral hearing loss.  

Accepting that the Veteran had in-service noise exposure, the examiner should provide written responses to the following inquiries:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the bilateral hearing loss is related to active service, to include in-service noise exposure and elevated thresholds at 4000 Hertz in the right ear and at 6000 Hertz in the left ear at the separation examination. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Review the evidence of record to determine whether there is any evidence that the hypertension may be associated with an established event, injury, or disease in service and if so, schedule the Veteran for an examination or obtain a medical opinion addressing whether the hypertension is related to active service.

7.  Thereafter, readjudicate the issues on appeal with consideration of the additional evidence received since the February 2011 statement of the case.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


